Citation Nr: 9923143	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  94-11 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
psychiatric disability.  



REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney



ATTORNEY FOR THE BOARD

William W. Berg, Counsel  




INTRODUCTION

The veteran served on active duty in the Navy from November 
1970 to August 1974 and in the Naval Reserve from August 1974 
to September 1976.  He also had periods of active duty for 
training in the Indiana Army National Guard from August 9 to 
23, 1986; June 6 to 19, 1987; and from June 20 to 21, 1987.  

This matter originates from a March 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, that denied the veteran's 
application to reopen a claim of entitlement to service 
connection for psychiatric disability.  The veteran appealed 
this determination to the Board of Veterans' Appeals (Board), 
which in May 1996 remanded the case to the RO for additional 
development.  Following the return of the case to the Board, 
the Board, in a decision dated in October 1997, affirmed the 
RO's determination.  The veteran thereupon appealed the 
Board's decision to the United States Court of Veterans 
Appeals, which is now known as the United States Court of 
Appeals for Veterans Claims (Court).  In a decision dated in 
January 1999, the Court vacated the Board's decision and 
remanded the case for further adjudication consistent with 
the Court's decision.  A copy of the Court's decision and 
copies of the briefs of the parties before the Court have 
been placed in the claims file.  

In May 1999, the Board wrote to the attorney-representative 
and afforded him the opportunity to submit additional 
argument and evidence in support of the veteran's appeal.  
The following month, the attorney-representative submitted a 
statement from the veteran's treating psychiatrist bearing on 
the issue in this case and waived initial RO consideration of 
that evidence.  See 38 C.F.R. § 20.1304(c) (1998).  The 
attorney-representative requested that the Board either grant 
service connection on the basis of aggravation or remand the 
matter for further evidentiary development.  



FINDINGS OF FACT

1.  A rating decision dated in November 1986 denied service 
connection for a nervous disorder; the veteran did not 
initiate an appeal of this determination following 
notification thereof later the same month.  

2.  A rating decision dated in October 1988 confirmed the 
previous denial of service connection for psychiatric 
disability; although the veteran was informed of this 
determination the following month, he did not initiate an 
appeal.  

3.  The evidence added to the record since the November 1988 
notification of the October 1988 confirmed rating decision is 
not wholly cumulative or redundant and is sufficiently 
probative of, and significant to the issue that it must be 
considered in order to adjudicate fairly the claim for 
service connection for psychiatric disability.  

4.  The veteran's claim for service connection for 
psychiatric disability is plausible.  


CONCLUSIONS OF LAW

1.  Evidence added to the record since the November 1988 
written notification of the confirmed rating decision dated 
in October 1988 denying service connection for psychiatric 
disability is new and material, and the claim for that 
benefit is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998).  

2.  The veteran has submitted evidence of a well-grounded 
claim for service connection for psychiatric disability.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A rating decision dated in November 1986 denied the veteran's 
initial claim of entitlement to service connection for a 
nervous disorder.  He did not appeal this determination 
following notification thereof later the same month.  In a 
confirmed rating decision dated in October 1988, the RO 
continued its previous denial of the claimed benefit, finding 
that the veteran's psychiatric disorder preexisted service 
and was not aggravated therein.  Although the veteran was 
notified of this determination the following month, he did 
not initiate a timely appeal.  The rating decision therefore 
became final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (1998).  However, a claim will 
be reopened if new and material evidence has been submitted 
since the last final disallowance of the claim on any basis.  
38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 20.1105 (1998); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Smith v. 
West, 12 Vet. App. 312, 314 (1999).  

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a).  Under that regulation, new and material evidence 
means:  

evidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

The veteran's application to reopen his claim for service 
connection for psychiatric disability was received in July 
1992, when he claimed that he had had a schizoaffective 
disorder from 1970 to the present.  Additional evidence was 
received in support of his claim.  

The evidence before the rating board in October 1988 included 
the veteran's service medical records, which reflect that 
when he was examined for entry into service, he reported on a 
medical history form that he had been hospitalized at Our 
Lady of Peace Hospital because of working too hard and too 
long.  The examiner indicated that the veteran had had minor 
nerve problem in the past but had no problem currently.  A 
psychiatric abnormality was not found on clinical examination 
at that time.  

In May 1974, the veteran was seen in sick bay with a 
complaint of being in a daze.  He reported that someone must 
have put something in his drink while he was on leave.  He 
was referred for a psychiatric evaluation, which took place 
later the same month.  The referral indicates that he stated 
that he could not function in his work and felt that someone 
might have put drugs in his drink.  It was reported that he 
had a history of a "nervous breakdown".  On the psychiatric 
evaluation, however, he stated that he was all right.  While 
at home on leave, he felt like he would be one place, then 
find himself in another place, and not know how he got there.  
The drug in his drink was reportedly an "explanation" and 
was not a paranoid ideation implying a thought disorder.  He 
was very unconcerned about his symptoms and did not know why 
he should be seeing a psychiatrist.  The examiner 
characterized this attitude as indifference.  The examiner 
concluded:  "I suspect that this was hysterical & has now 
become ego dystonic - i.e. it won't serve to avoid coming 
back [sic].  Should consider it transient & if [it] returns 
he should be referred back or come on his own."  When the 
veteran was examined for separation from service in August 
1974, the psychiatric evaluation was reported to be normal.  

The veteran's initial claim for VA compensation benefits was 
received in July 1986, when he referred to a nervous 
condition occurring in 1969-70.  

The record reflects that the veteran was seen by VA as an 
outpatient in May 1986 for psychiatric problems.  It was 
indicated that he had had his first nervous breakdown at 
age 17 and had been hospitalized at Our Lady of Peace 
Hospital, where he was given shock treatment and diagnosed 
with schizoaffective disorder.  The veteran reported that he 
had always been nervous.  The impressions included possible 
schizoaffective disorder and possible alcohol abuse.  

The veteran was hospitalized by VA in early June 1986, and a 
diagnosis of schizophrenia, paranoid type, was entered.  He 
left the hospital against medical advice.  Psychological 
testing by VA later in June culminated in a diagnostic 
impression of schizophrenic reaction with depression.  The 
veteran was again hospitalized by VA during June and July 
1986.  At the time that he was seen in the emergency room, he 
was angry and hostile, but no hallucinations or suicidal 
ideations were elicited.  However, the veteran indicated that 
people were against him.  Various findings were recorded on 
psychiatric examination.  Diagnoses were made of 
schizophrenia, paranoid type; chronic ethanol abuse; and 
borderline personality traits.  

In August 1988, the veteran filed a claim (VA Form 21-526) 
for service connection for a nervous condition, which he said 
had its onset in about 1973.  The RO also received additional 
VA treatment reports that show that he was seen by VA for 
psychiatric problems on numerous occasions in 1987 and 1988.  
A number of diagnoses were entertained, including adjustment 
disorder with anxious mood, alcoholism, and borderline 
personality traits, but paranoid schizophrenia was the 
predominant diagnosis entered.  Treatment included the 
prescription of Stelazine.  

The evidence added to the record since the November 1988 
notification of the confirmed rating decision includes 
personnel records from the Army National Guard reflecting the 
veteran's service in the National Guard of Indiana.  These 
records show that the veteran served in the National Guard 
from June 1986 to July 1989, when he was discharged due to an 
incompatible occupation.  His National Guard service included 
periods of inactive duty training and periods of active duty 
for training from August 9 to 23, 1986; June 6 to 19, 1987; 
and from June 20 to 21, 1987.  

Also received was a report of the veteran's VA 
hospitalization in October 1988 for a possible 
schizoaffective disorder and the report of his entrance 
examination into the Army National Guard in June 1986 that 
included a report of medical history reflecting 
hospitalization for a nervous breakdown at age 17 before he 
entered the Navy.  The examiner noted this history, stating 
that the veteran was hospitalized for four weeks for a 
"nervous breakdown" in 1969 without further problems.  

The RO later received reports of the veteran's treatment at 
the Southern Indiana Mental Health and Guidance Center in 
late 1985 and his treatment at the LifeSpring Mental Health 
Center in 1990 and 1991 for psychiatric problems.  When 
hospitalized in late 1985, it was reported that the veteran 
had a history of schizoaffective disorder and was now 
decompensating with erratic behavior.  He had been abusing 
alcohol and gave a history of feeling paranoid.  He said that 
he felt that everyone was following him.  The diagnoses on 
discharge included alcohol abuse and borderline personality 
with paranoid traits.  

When hospitalized at LifeSpring in December 1990, it was 
reported that the veteran was quite bizarre in his thought 
processes on admission, was agitated, and required four-point 
constraints.  The final diagnoses were history of alcohol 
abuse and schizoaffective disorder.  When hospitalized in 
June 1991, a CT scan of the head was normal, but an 
electroencephalogram (EEG) was considered borderline.  The 
history recorded on the EEG report was that the veteran had 
engaged in bizarre behavior and had threatened to kill 
himself and others.  The final diagnoses included brief 
reactive psychosis, and the veteran was discharged on Haldol.  
A letter dated the day of discharge from Todd Bensenhaver, 
M.D., a staff psychiatrist at LifeSpring, was to the effect 
that the veteran had experienced four to five such episodes 
over the previous three to four years.  Neurological 
complications were suspected, and Dr. Bensenhaver referred to 
the veteran as a "diagnostic dilemma for us."  

The RO subsequently received a number of private medical 
records, including a report by Our Lady of Peace Hospital 
reflecting admission of the veteran in May 1969 for a 
psychiatric evaluation.  He had been erratic, irrelevant, 
disorganized and unable to function socially or vocationally 
for about a week.  It was felt that he was in an acute, 
severe schizoid disorganization and he was given four 
electroshock treatments that aborted his acute psychotic 
reaction.  He was discharged in improved condition on no 
medication with a diagnosis of depressive neurosis.  

The veteran was again hospitalized at Our Lady of Peace 
Hospital from July to September 1977.  The final diagnosis 
was paranoid personality.  He was hospitalized at that 
facility during September and October 1979, and the diagnoses 
on discharge included schizoaffective schizophrenia, excited 
type; and psychotic reaction to amphetamines.  He was 
hospitalized at Our Lady of Peace Hospital from April to May 
and from August to September 1981, and diagnoses of 
schizoaffective disorder and adjustment disorder with 
depressed mood were entered.  He was again hospitalized at 
that facility on a number of occasions in 1982 and 1984, and 
schizoaffective disorder was again diagnosed.  

VA progress notes indicate that in July 1988, the veteran was 
excused from active duty summer camp and National Guard duty 
at that time because it was felt that the added stress could 
prompt a relapse.  In August 1988, the veteran reported some 
marital problems, and later the same month, he lost his job.  
He said that he was told that he was unreliable.  

The veteran was hospitalized at a VA hospital during November 
and December 1993, and the diagnosis on Axis I was 
schizoaffective disorder.  

A statement by two acquaintances of the veteran, received in 
March 1994, reflects that the veteran had sudden mood swings 
and blackouts.  

A March 1994 statement by a service comrade was to the effect 
that in 1988, he had worked full time for the Indiana 
National Guard in the capacity of unit readiness 
noncommissioned officer.  He recalled that the veteran had 
been having some sort of mental problems during 1988 and 
could not handle the stress of his assignment in the cook 
section of the Headquarters and Headquarters Company of an 
infantry battalion.  

The veteran was treated for his psychiatric problems nearly 
continuously during 1994 and 1995.  The predominant diagnosis 
was schizoaffective disorder, although schizophrenia, 
residual type, was diagnosed when the veteran was 
hospitalized by VA in October and November 1994.  Treatment 
included a variety of medications, including Stelazine.  When 
hospitalized by VA in June and July 1995, an 
electroencephalogram and a CT scan of the head were within 
normal limits.  

The veteran was again afforded a VA psychiatric examination 
in August 1996.  His affect showed a normal, reasonable and 
full range.  He reported that he felt depressed on occasion.  
He indicated that his current symptoms were very minimal.  He 
acknowledged having a history of paranoid thoughts and 
believing people were talking about him.  It was indicated 
that there was no evidence of any kind of profound 
deterioration of his overall level of intellectual 
functioning as compared to examinations contained in his 
chart in the past.  Diagnoses were made including history of 
schizoaffective disorder and borderline personality disorder.  
The examiner noted the information regarding the veteran's 
psychiatric condition during his military service.  He stated 
that it appeared that the symptoms the veteran expressed in 
the military service were quite minimal and that it was 
difficult to describe the minimal symptomatology evident in 
military service as an "increase in severity."  The 
examiner said that it appeared that the psychotic processes 
were clearly manifested at a time prior to military service.  

Following the VA examination in August 1996, the RO received 
additional evidence, which included a report of 
hospitalization of the veteran at Our Lady of Peace Hospital 
from June to August 1969.  That report indicates that the 
veteran began decompensating within two weeks following 
discharge from the hospital the previous month and was 
hallucinating and delusional upon readmission.  He was again 
administered a course of electroshock therapy, which was 
repeated and intensified during hospitalization, and then 
gradually phased out so as to avoid confusion and amnesia.  
He was discharged from Our Lady of Peace in August 1969 with 
a diagnosis of schizophrenia, schizoaffective type.  He was 
to continue on Thorazine, 25 milligrams three times daily. 

Also received were records from LifeSpring Mental Health 
Center reflecting that the veteran's intake had been in 
November 1983 and his final interview had been in February 
1986.  The diagnostic impressions were schizoaffective 
disorder and borderline personality disorder.  Copies of the 
veteran's treatment at LifeSpring in 1990 and 1991 were also 
received.  

Finally, several reports were received subsequent to the 
Board's October 1997 decision from Dr. El-Mallakh, the 
veteran's treating psychiatrist and a faculty member at the 
University of Louisville School of Medicine.  These reports 
are dated in October 1997, April 1998, and May 1999 and 
suggest that the stress of duty in the National Guard was a 
factor in the relapse of the veteran's currently diagnosed 
bipolar illness.  In April 1998, Dr. El-Mallakh said that 
recent research evidence suggested that bipolar illness is 
stress-responsive and that there was a strong link between 
the veteran's current worsening and what he described as the 
veteran's frequent relapses in the military.  

Much of the evidence added to the record since notification 
of the October 1988 confirmed rating decision is new and 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's claimed disability.  
Elkins v. West, 12 Vet. App. 209, 214 (1999).  As such, the 
new evidence is sufficiently significant to the issue in this 
case that it must be considered in order to fairly decide the 
merits of this claim.  The additional evidence is therefore 
new and material, and the claim must be reopened.  See Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Even though new and material evidence has been submitted, 
there remains for consideration whether the reopened claim is 
well grounded.  Elkins v. West, 12 Vet. App. at 218-19.  
However, in view of the May 1999 opinion of the veteran's 
treating psychiatrist, together with his reports of October 
1997 and April 1998, the Board concludes that the claim for 
service connection for psychiatric disability is plausible 
and thus well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  


ORDER

New and material evidence having been submitted, the 
application to reopen a claim of entitlement to service 
connection for psychiatric disability is granted.  


REMAND

The veteran contends, in substance, that service connection 
should be established for a psychiatric disability since his 
psychiatric condition was aggravated while on active duty 
with the National Guard.  He maintains that he was released 
from active duty because of psychiatric problems and was 
later hospitalized for these problems.  He indicates that he 
was later discharged from the National Guard for his own good 
and that of the service.  

In view of the evidence of the veteran's treating 
psychiatrist, the Board concludes that additional development 
of the medical evidence is warranted.  The Board also 
observes that the Court, in its January 1999 decision, noted 
that VA had conceded before the Court that the RO had failed 
to comply fully with the Board's May 1996 remand directives.  
The Court noted that it had recently held that the Board 
erred when it failed to insure compliance with remand orders 
of the Board or the Court, citing Stegall v. West, 11 Vet. 
App. 268 (1998).  The Court stated that in view of VA's 
confessed error, a remand was necessary "to give the Board 
another opportunity to secure compliance [with its remand 
directives]."  The Court also noted that the remand motion 
filed by the VA General Counsel indicated that the RO did not 
obtain certain 1969 records from Our Lady of Peace Hospital 
until after the veteran had been examined, a fact noted by 
the examiner, and that the psychiatric examiner had only been 
requested to express an opinion as to the veteran's 1974 
symptomatology.  The General Counsel's remand motion thus 
asserted that the examiner's opinion failed to address the 
contentions of aggravation lodged by the veteran.  

The Board notes that the veteran's Report of Separation and 
Record of Service (NGD Form 22) shows that the veteran had a 
period of inactive duty in the delayed entry program (DEP) of 
the United States Naval Reserve from September 23 to November 
1, 1970; a period of active duty in the United States Navy 
from November 2, 1970, to August 26, 1974; and a period of 
service in the United States Naval Reserve (USNR Control 
Group) from August 27, 1974, to September 22, 1976, when his 
total obligated Naval service concluded.  There is no 
evidence of any periods of active duty for training during 
his Naval Reserve service from 1974 to 1976.  The record 
shows that his only periods of active duty for training were 
in the Indiana Army National Guard from August 9 to 23, 1986; 
June 6 to 19, 1987; and from June 20 to 21, 1987.  Under the 
law, service connection may not be granted for disability 
resulting from a disease that was incurred or aggravated 
during Reserve service that included only inactive duty 
training.  See 38 U.S.C.A. § 101(24).  Thus, service 
connection in this case may only be established for 
psychiatric disability that was acquired or aggravated during 
the veteran's period of active duty in the Navy from November 
2, 1970, to August 26, 1974, and during his periods of active 
duty for training in the Army National Guard from August 9 to 
23, 1986; June 6 to 19, 1987; and from June 20 to 21, 1987.  

In view of the foregoing and in compliance with the Court's 
decision in this matter, the case is REMANDED to the RO for 
the following actions:  

1.  The RO should contact the veteran 
through his attorney-representative and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
psychiatric disability at any time since 
his separation from service on August 26, 
1974.  With any necessary authorization, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that are not currently of 
record and associate them with the claims 
file.  

2.  The veteran and his attorney-
representative should also be afforded an 
opportunity to submit to the RO any 
additional evidence or argument in 
support of the claim of entitlement to 
service connection for psychiatric 
disability.  

3.  The RO should again contact the 
National Personnel Records Center and 
request any medical records pertaining to 
the veteran for the period of his Naval 
Reserve service from September to 
November 1970 and from August 1974 to 
September 1976, and for the period of his 
Army National Guard service from June 
1986 to July 1989.  Any records obtained 
should be associated with the claims 
file.  

4.  The RO should also again contact the 
Army National Guard of Indiana and 
request any medical records for the 
period of the veteran's National Guard 
service from June 1986 to July 1989.  Any 
records obtained should be associated 
with the claims file.  

5.  Once the foregoing evidence has been 
obtained to the extent possible, the 
veteran should be afforded a VA 
examination by two psychiatrists, if 
available. Fee-basis examiners may be 
utilized if necessary. The examiners are 
requested to confer and determine the 
nature and extent of any psychiatric 
disability found to be present.  Any 
indicated tests should be undertaken, and 
all manifestations of current disability 
should be described in detail.  The 
examiners are requested to review the 
claims folder in detail, including the 
service medical records, confer, and 
provide an opinion whether it is at least 
as likely as not that any current 
psychiatric disability is etiologically 
related to his active service, to include 
whether any preexisting psychiatric 
disability underwent a permanent increase 
in severity beyond its normal progression 
during any period of active service, 
including any period of active duty for 
training in the Indiana Army National 
Guard from August 9 to 23, 1986; June 6 
to 19, 1987; and from June 20 to 21, 
1987.  A complete rationale should be 
given for all opinions and conclusions 
expressed.  

6.  It is requested that a copy of this 
Decision and REMAND be made available to 
the examiners for their review in 
conjunction with the examinations 
requested above.  

7.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and adjudicate the claim for 
service connection for psychiatric 
disability on a de novo basis without 
regard to the finality of any prior 
rating determination.  If the benefit 
sought on appeal remains denied, the 
veteran and his attorney-representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  



Thereafter, the case should be returned to the Board for 
further consideration, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

